767 So. 2d 451 (2000)
Joy FRIEDRICH, Petitioner,
v.
STATE of Florida, Respondent.
No. SC96852.
Supreme Court of Florida.
September 7, 2000.
Richard W. Springer and Catherine Mazzullo of Springer & Springer, Palm Springs, Florida, for Petitioner.
Robert A. Butterworth, Attorney General, Celia Terenzio, Assistant Attorney General, Bureau Chief, and Robert R. Wheeler, *452 Assistant Attorney General, West Palm Beach, Florida, for Respondent.
PER CURIAM.
We have for review a decision on the following question certified to be of great public importance:
DOES LOVE V. GARCIA, 634 So. 2d 158 (Fla.1994), APPLY IN CRIMINAL PROSECUTIONS WHERE BLOOD ALCOHOL TEST RESULTS ARE OFFERED AS PROOF TO ESTABLISH AN ELEMENT OF THE OFFENSE, IF THE BLOOD ALCOHOL TESTS WERE ADMINISTERED BY HOSPITAL PERSONNEL FOR MEDICAL TREATMENT PURPOSES?
Friedrich v. State, 743 So. 2d 1125, 1126 (Fla. 4th DCA 1999). We have jurisdiction. See art. V, § 3(b)(4), Fla. Const.
We answered an identical certified question affirmatively in Baber v. State, No. SC96010, ___ So.2d ___, 2000 WL 1227764 (Fla. Aug. 31, 2000). Because the district court's decision is consistent with our decision in Baber, we approve the decision below.[1]
It is so ordered.
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE, LEWIS and QUINCE, JJ., concur.
NOTES
[1]  We decline to address additional issues raised by petitioner as being outside the scope of the certified question and decision below.